HOUSER, P. J., Concurring.
I concur. As is stressed in the main opinion herein, although generally speaking, on the *248trial of an action, in the absence of a request so to do by a party thereto, a failure upon the part of the trial court to give to the jury a proper instruction upon some pertinent, but not necessarily a determinative, legal principle, will not in itself constitute a reversible error, when from the nature of a criminal action and in consideration of the evidence adduced on its hearing, the particular and controlling circumstances that surround the commission of the alleged offense clearly and unmistakably indicate that a given instruction is not only proper and essential, but as well that it is vital in its effect,— it is the bounden duty of the trial court of its own motion to thoroughly instruct the jury with reference to such point of law.
It is true that, as disclosed by certain legal precedents to which respondent herein has directed the attention of this court, a view of the law obtains that would appear to be at variance with the rule that is so uniformly declared in the authorities to which attention has been directed in the main opinion herein. Particularly is that situation apparent on an examination of the opinion in the case of People v. Olds, 86 Cal. App. 130 [260 Pac. 321]. But as this court now understands the law, the declaration in that case of the legal principle that because the defendant in that action did not request. that an instruction be given to the jury respecting the necessity of corroboration of testimony that was given by an accomplice,, on appeal from the judgment the appellant was in no position to complain, was too broad, if not inaccurate. An inspection of the appellant’s brief in the cited ease shows that the point was neither thoroughly nor even seriously presented ;—less than one page in the printed brief and but one authority (that was not particularly pertinent to the inquiry), having been devoted to a consideration of the subject. But, in addition to that situation, as is shown not only by the record therein, but as well as appears in the body of the opinion, the testimony that was given by the accomplice of the defendant was fully corroborated by three independent eyewitnesses to the commission of the offense. It is obvious that, assuming the reliability of the testimony that was given by such witnesses, as far as concerned the defendant in the cited case, no miscarriage of justice could have resulted from the failure of the trial court of its own motion to give to the jury an instruction regarding the necessity of corroborating the *249testimony that was given by the accomplice. Nor is it improbable that the lack of a serious presentation of the point involved, coupled with a consideration of the corroboratory evidence, and the conviction in the “mind” of the appellate court that the defendant had been given a fair trial and that justice had been done in the premises, constituted the incentive for the too broad declaration of the law to which reference has been had.
As is stated in the main opinion herein, “Under the circumstances presented in the instant case, failure of the trial court to so instruct the jury was prejudicial error”. Such a situation did not obtain in the Olds case and, in the light of the record in that case, no prejudice resulted of the nature that would have warranted a reversal. The judgment therein, in any event, should, and probably would, have been affirmed by virtue of the mandate of section 4% of article VI, of the Constitution.